MANDATE
                     The Fourteenth Court of Appeals
                                    NO. 14-14-00042-CV

Valerus Compression Services, LP,             Appealed from the 165th District Court
Valerus       Compression      Services       of Harris County. (Tr. Ct. No. 2013-
Management LLC, TPG Capital LLC,              69580).     Memorandum        Opinion
TPG V VE, LP, TPG VI VE, LP, and
                                              delivered by Justice Wise. Justices
Scott Magzen, Appellants
v.                                            McCally and Brown also participating.
James J. Woodcock, C&J Industries,
Inc., Defined Benefit Trust, and Others
Similarly Situated, Appellees


TO THE 165TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
        Before our Court of Appeals on May 7, 2015, the cause upon appeal to revise or reverse
your judgment was determined. Our Court of Appeals made its order in these words:
        This cause, an appeal from the judgment in favor of appellees, James J. Woodcock, C&J
Industries, Inc., Defined Benefit Trust, and Others Similarly Situated, signed, January 7, 2014,
was heard on the transcript of the record. The record shows that the judgment is not final. We
therefore order the appeal DISMISSED.
        We order appellants, Valerus Compression Services, LP, Valerus Compression Services
Management LLC, TPG Capital LLC, TPG V VE, LP, TPG VI VE, LP, and Scott Magzen
jointly and severally, to pay all costs incurred in this appeal.
        We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston, July 21, 2015.